Per Curiam.
The defendant was convicted by the recorder of North Bergen township of “operating his motor vehicle upon the Hudson county boulevard at a greater rate of speed than is prescribed by law, in the township of North Bergen.” He contests the legality of the conviction upon various grounds,, which seem to him to be violative of the provisions of section 16 of the Motor Vehicle act. He appeared at the hearing without process and voluntarily submitted himself to the jurisdiction of the recorder, and made a statement at the hearing. He cannot now contend that he was not legally summoned to attend. Thornhill v. Stephany, 66 N. J. L. 171.
He contests the legality of the record in certain formal particulars, which he contends are not a compliance with the act. It is to be observed, however, that at the hearing his answer to the charge was a simple denial “stating that his car was in the garage all night.” He, therefore, did not contest the correctness in fact or in law of the complaint, but submitted himself to the jurisdiction upon the mere .question of identity. Against this alibi was presented the oath of the officer with the number of the car as well as the fact *380that such car was the defendant’s property. The defendant now insists he was not driving or using the car at the time. This situation involves an inquiry into whether he was heard upon that question. To relieve the situation of all doubt upon that subject, I shall open the conviction for the purpose of giving the defendant an opportunity to present his defense. The record will be remitted to the recorder for that purpose.